Exhibit 10.16

RECAPITALIZATION AGREEMENT

This Recapitalization Agreement (this “Agreement”), dated as of November 19,
2014, is entered into by and among The Habit Restaurants, Inc., a Delaware
corporation (“Habit”), The Habit Restaurants, LLC, a Delaware limited liability
company (“Habit LLC”), and the Unit-holders of Habit LLC listed on the signature
page hereto. The parties hereto are collectively referred to herein as the
“Parties”.

WHEREAS, the Board of Directors of Habit (the “Board”) has determined to effect
an underwritten initial public offering (the “IPO”) of shares of Habit’s Class A
Common Stock (as defined below) on the terms and subject to the conditions
contained in the Underwriting Agreement (as defined below);

WHEREAS, the Parties desire to and hereby agree to effect the Recapitalization
Transactions (as defined below) in contemplation of, in connection with and on
the date of and prior to, the IPO, subject to the terms and conditions herein;
and

WHEREAS, in connection with the consummation of the Recapitalization
Transactions and the IPO, the applicable Parties hereto shall enter into the
Recapitalization Documents (as defined below).

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Affiliate” when used with reference to another Person means any Person directly
or indirectly, through one or more intermediaries, controlling, controlled by,
or under common control with, such other Person. In addition, Affiliates of any
Person that is an entity shall include all the directors, managers, officers and
employees of such entity in their capacities as such.

“Agreement” has the meaning set forth in the Preamble hereof.

“Board” has the meaning set forth in the Recitals hereof.

“Class A Common Stock” shall mean Class A Common Stock, par value $0.01 per
share, of Habit.

“Class B Common Stock” shall mean Class B Common Stock, par value $0.01 per
share, of Habit.

“Class A Units” means the Class A Units of Habit LLC as defined in the Existing
LLC Agreement.

“Class B Units” means the Class B Units of Habit LLC as defined in the Existing
LLC Agreement.



--------------------------------------------------------------------------------

“Class C Units” means the Class C Units of Habit LLC as defined in the Existing
LLC Agreement.

“Class D Units” means the Class D Units of Habit LLC as defined in the Existing
LLC Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean all classes of common stock of Habit.

“Common Units” means the common units of Habit LLC.

“Conversion of Units” has the meaning set forth in Section 3.a.i hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of The Habit Restaurants, LLC, dated July 10, 2007, as amended
on May 30, 2008 and October 30, 2009.

“Habit” has the meaning set forth in the Preamble hereof.

“Habit Charter” has the meaning set forth in Section 3.c hereof.

“Habit LLC” has the meaning set forth in the Preamble hereof.

“Habit Indemnitees” has the meaning set forth in Section 9.a hereof.

“Habit LLC Indemnitees” has the meaning set forth in Section 9.b hereof.

“Habit Registration Rights Agreement” has the meaning set forth in Section 4.c
hereof.

“Habit Returns” has the meaning set forth in Section 8.d hereof.

“IPO” has the meaning set forth in the Recitals hereof.

“IPO Closing” means the closing of the sale of the shares of Class A Common
Stock in the IPO (without giving effect to any exercise of the underwriters’
over-allotment option).

“IPO Effective Time” means the date and time on which the Registration Statement
becomes effective.

“Losses” means any and all deficiencies, judgments, settlements, actions,
demands, claims, awards, assessments, liabilities, losses, Taxes, damages
(whether direct, indirect, incidental or consequential), interest, fines,
penalties, expenses and costs, including reasonable attorneys’ fees.

 

-2-



--------------------------------------------------------------------------------

“New LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of The Habit Restaurants, LLC, to be dated as of the date of
the IPO.

“Parties” has the meaning set forth in the Preamble hereof.

“Person” means an individual, a partnership, a joint venture, an association, a
corporation, a trust, an estate, a limited liability company, a limited
liability partnership, an unincorporated entity of any kind, a governmental
entity or any other legal entity.

“Pre-Closing Tax Period” has the meaning set forth in Section 8.c. hereof.

“Pricing” means such date and time as the Board or the pricing committee thereof
determines.

“Recapitalization Documents” means the agreements and documents identified in
Section 4 hereof and all other agreements and documents entered into in
connection with the Recapitalization Transactions identified by the board of
managers of Habit LLC.

“Recapitalization Transactions” has the meaning set forth in Section 3 hereof.

“Registration Statement” means the Exchange Act registration statement filed by
Habit with the SEC to register the Class A Common Stock in connection with its
IPO.

“Representatives” means, with respect to any Person, such Person’s officers,
directors, principals, employees, counsel, advisors, auditors, agents,
consultants, bankers and other representatives.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall control the management of any such
limited liability company, partnership, association or other business entity.

 

-3-



--------------------------------------------------------------------------------

“Survival Period” has the meaning set forth in Section 7.b. hereof.

“Tax” or “Taxes” means any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, escheat obligation, alternative or add-on
minimum, estimated, or other tax of any kind or any charge of any kind in the
nature of (or similar to) taxes whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Receivable Agreement” has the meaning set forth in Section 4.d.

“Tax Return” means any Tax-related return, declaration, election, report, claim
for refund or information return or statement filed or required to be filed with
a Taxing authority, including any schedule or attachment thereto, and including
any amendment thereof.

“Transfer Taxes” has the meaning set forth in Section 8.e hereof.

“Underwriting Agreement” means the underwriting agreement, dated as of the IPO
Effective Time, by and among Habit and the underwriters of the IPO.

“Unit-holders” means the unit-holders of Habit LLC listed on the signature pages
hereto.

“Unit-holder Set-Off Right” has the meaning set forth in Section 9.c.iii hereof.

2. Other Definitional Provisions. In this Agreement, unless otherwise specified
or where the context otherwise requires:

 

  a. the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

 

  b. words importing any gender shall include other genders;

 

  c. words importing the singular only shall include the plural and vice versa;

 

  d. the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

 

  e. the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

 

  f. references to “Sections” shall be to Sections of or to this Agreement;

 

  g. references to any Person include the successors and permitted assigns of
such Person;

 

-4-



--------------------------------------------------------------------------------

  h. the use of the words “or,” “either” and “any” shall not be exclusive;

 

  i. wherever a conflict exists between this Agreement and any other agreement
among parties hereto, this Agreement shall control but solely to the extent of
such conflict;

 

  j. references to “$” or “dollars” means the lawful currency of the United
States of America;

 

  k. references to any agreement, contract or schedule, unless otherwise stated,
are to such agreement, contract or schedule as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; and

 

  l. the parties hereto have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the parties that this
Agreement shall be construed as if drafted collectively by the parties hereto,
and that no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provisions of this
Agreement.

3. Recapitalization. Subject to the terms and conditions hereinafter set forth,
and on the basis of and in reliance upon the representations, warranties,
covenants and agreements set forth herein, the parties hereto hereby agree to
take the following actions described in this Section 3 in the order in which
they appear below (collectively, the “Recapitalization Transactions”), which the
Parties agree shall occur on the date of and prior to the IPO Closing and the
execution of the documents described in Section 5 hereof. The parties hereto
agree that the Recapitalization Transactions will occur only after the
satisfaction or waiver of all of the closing conditions enumerated in this
Agreement.

 

  a. Conversion of Units. Simultaneously:

 

  i. Each Unit-holder hereby agrees that, upon the satisfaction of the
conditions stated in this Agreement, each of his, her, or its’ Class A Units,
Class B Units, Class C Units and Class D Units held, as applicable, will be
converted into a number of Common Units as calculated by the board of managers
of Habit LLC, based on the amount of proceeds each such Unit-holder would
receive upon a hypothetical cash distribution by Habit LLC of an amount equal to
the pre-IPO value of Habit LLC based on the Existing LLC Agreement and taking
into account such other factors as the Board determines appropriate (the
“Conversion of Units”); provided, however that any Common Units converted from
Class C Units subject to vesting conditions as of the date of the IPO Closing
will be subject to such same vesting conditions.

 

  ii. No fractional Common Units of Habit LLC will be issued. In lieu of
fractional Common Units of Habit LLC, a Party otherwise entitled to a fractional
interest in a Common Unit of Habit LLC shall receive the nearest whole number of
Common Units of Habit LLC (with fractions equal to exactly 0.5 being rounded
up).

 

-5-



--------------------------------------------------------------------------------

  b. Admission of Habit as a member to Habit LLC

 

  i. Habit LLC will admit Habit as a member of Habit LLC, and Habit will
initially hold zero units directly in the LLC.

 

  c. Issuance of Class B Common Stock

 

  i. Immediately following the Conversion of Units and pursuant to the Amended
and Restated Certificate of Incorporation of Habit (the “Habit Charter”), Habit
will issue to each holder of Common Units (other than any holder of Common Units
that is Habit or a Subsidiary of Habit) a number of shares of Class B Common
Stock equal to the number of Common Units of Habit LLC then held by such holder.

4. Conditions to the Conversion of Units. As a condition to the Conversion of
Units, the parties agree to the following:

 

  a. The board of managers of Habit LLC will adopt the New LLC Agreement of
Habit LLC, substantially in the form attached hereto as Exhibit A, such
agreement to be effective immediately after the consummation of the
Recapitalization Transactions. Upon adoption of the New LLC Agreement, each of
the Parties hereto irrevocably and unconditionally waives any rights or claims
it had pursuant to the Existing LLC Agreement.

 

  b. The Board of Habit LLC shall confirm the number of Common Units each
Unit-holder will own as a result of the transactions described in Section 3.a.

 

  c. Each of Habit and certain Unit-holders, shall, and each hereby agrees to,
enter into a Registration Rights Agreement of Habit (the “Habit Registration
Rights Agreement”), substantially in the form attached hereto as Exhibit B, such
agreement to be effective immediately after the consummation of the
Recapitalization Transactions.

 

  d. Each of Habit and certain Unit-holders shall, and each hereby agrees to,
enter into a Tax Receivable Agreement (the “Tax Receivable Agreement”),
substantially in the form attached hereto as Exhibit C, such agreement to be
effective immediately after the consummation of the Recapitalization
Transactions.

5. Consent to the Recapitalization Transactions and the IPO.

 

  a. Each of the Parties hereto hereby acknowledges, agrees and consents to all
of the Recapitalization Transactions. Each of the Parties hereto shall take all
action necessary or appropriate in order to effect, or cause to be effected, to
the extent within its control, each of the Recapitalization Transactions and the
IPO.

 

-6-



--------------------------------------------------------------------------------

  b. The Parties hereto shall deliver to each other, as applicable, prior to the
date of the IPO Closing executed original copies of each of the Recapitalization
Documents to which it is a Party, together with any other documents and
instruments necessary or desirable to be delivered in connection with the
Recapitalization Transactions.

6. No Liabilities in Event of Termination; Certain Covenants. In the event that
Habit determines in writing to abandon the IPO prior to the occurrence of each
of the events described in Sections 3, 4 and 5, (i) this Agreement shall
automatically terminate and be of no further force or effect except for this
Section 6 and Sections 10(c), (f), (g), and (j); and (ii) there shall be no
liability on the part of any of the Parties hereto, except that such termination
shall not preclude any Party from pursuing judicial remedies for damages and/or
other relief as a result of the breach by the other Parties of any
representation, warranty, covenant or agreement contained herein prior to such
termination. In the event that Habit determines to abandon the IPO after the
occurrence of some or all of the events described in Sections 3, 4 and 5, the
Parties agree, as applicable, (a) to amend the applicable Recapitalization
Documents so that the governance, transfer restrictions, liquidity rights and
other provisions therein with respect to Habit LLC and each of its respective
direct and indirect subsidiaries correspond in the aggregate in all substantive
respects with the provisions contained in the Existing LLC Agreement and (b) to
the extent possible and without material adverse effect on any Party, to rescind
the other transfers, exchanges and other actions described in Section 3 and
consummated prior to such abandonment.

 

7. Representations and Warranties.

 

  a. Representations and Warranties. Each Party hereby represents and warrants
to all of the other Parties hereto as follows as of the date of this Agreement,
and as of the date of the Recapitalization Transactions:

 

  i. To the extent such Party is not an individual, such Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation. The execution, delivery and
performance by such Party of this Agreement and of the applicable
Recapitalization Documents, to the extent a Party thereto and to the extent such
Party is not an individual, has been duly authorized by all necessary action.

 

  ii. To the extent such Party is not an individual, such Party has the
requisite power, authority and legal right to execute and deliver this Agreement
and each of the Recapitalization Documents, to the extent a Party thereto, and
to consummate the transactions contemplated hereby and thereby, as the case may
be.

 

  iii.

This Agreement and each of the Recapitalization Documents to which it is a Party
has been (or when executed will be) duly executed and delivered by such Party
and constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance,

 

-7-



--------------------------------------------------------------------------------

  reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing.

 

  iv. Neither the execution, delivery and performance by such Party of this
Agreement and the applicable Recapitalization Documents, to the extent a Party
thereto, nor the consummation by such Party of the transactions contemplated
hereby, nor compliance by such Party with the terms and provisions hereof, will,
directly or indirectly (with or without notice or lapse of time or both),
(i) contravene or conflict with, or result in a breach or termination of, or
constitute a default under (or with notice or lapse of time or both, result in
the breach or termination of or constitute a default under) the organization
documents of such Party (to the extent such Party is not an individual),
(ii) constitute a violation by such Party of any existing requirement of law
applicable to such Party or any of its properties, rights or assets or
(iii) require the consent or approval of any Person, except in the case of
clauses (ii) and (iii), as would not reasonably be expected to result in,
individual or in the aggregate, a material adverse effect on the ability of such
Party to consummate the transaction contemplated by this Agreement.

 

  v. Such Party (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Recapitalization Transactions. Such Party has had
the opportunity to ask questions and receive answers concerning the terms and
conditions of the Recapitalization Transactions and has had full access to such
other information concerning the Recapitalization Transactions as it has
requested. Such Party has received all information that it believes is necessary
or appropriate in connection with the Recapitalization Transactions. Such Party
is an informed and sophisticated party and has engaged, to the extent such Party
deems appropriate, expert advisors experienced in the evaluation of transactions
of the type contemplated hereby. Such Party is an accredited investor as that
term is defined in Regulation D under the Securities Act of 1933. Such Party
understands that the securities acquired hereunder have not been registered and
agrees to resell such securities pursuant to registration under the Securities
Act, pursuant to an available exemption from registration, or, if applicable, in
accordance with the provisions of Regulation S under the Securities Act.

 

  b. Survival. The representation and warranties of the Parties contained in
this Agreement shall survive until the third anniversary of the date hereof (the
“Survival Period”). In the event any written notice of an indemnification claim
is delivered within the Survival Period that asserts a breach of a
representation or warranty contained in this Agreement, such representation or
warranty shall survive with respect to the applicable underlying claim until
such time as such claim is finally resolved.

 

-8-



--------------------------------------------------------------------------------

8. Tax Matters.

 

  a. Code Section 83(b) Elections. As a protective matter, each Unit-holder that
receives Common Units subject to vesting conditions at the time of issuance
agrees to timely and properly file an election under Section 83(b) of the Code
with respect to such Common Unit and shall promptly provide Habit LLC with a
copy of such election.

 

  b. Tax Forms. Each Party hereto shall, no later than three (3) business days
prior to date of the IPO Closing, execute and deliver to each of Habit and Habit
LLC an original copy of the applicable IRS Form W-9 or W-8. Habit LLC shall also
provide to Habit a certificate described in Treasury Regulations
Section 1.1445-11T(d)(2) dated as of the date of the Pricing.

 

  c. Amendments. Notwithstanding anything in this Agreement or the
Recapitalization Documents to the contrary, except as may be required by
applicable law, none of Habit, Habit LLC, or their Affiliates or Representatives
may amend any Tax Return for any taxable period or portion thereof ending on or
before the date of this Agreement (the “Pre-Closing Tax Period”) (including any
Tax period beginning before and ending after the date of the IPO) of or with
respect to Habit LLC and any of its respective subsidiaries without the consent
of KarpReilly, LLC.

 

  d. Pre-Closing Tax Period Tax Returns. Habit shall prepare or cause to be
prepared (i) all Tax Returns of Habit, Habit LLC and their respective
Subsidiaries that are required to be filed after the date hereof for any
Pre-Closing Tax Period and (ii) all Tax Returns required to be filed with
respect to Transfer Taxes described in this Section 8 (collectively, “Habit
Returns”).

 

  i. Not later than thirty (30) days prior to the due date for the filing of a
Habit Return, Habit shall provide a copy of such Habit Return to KarpReilly, LLC
for review and approval (which approval shall not be unreasonably withheld,
conditioned or delayed).

 

  e. Transfer Taxes. Habit LLC shall be responsible for and shall timely pay all
transfer, documentary, sales, use, stamp, registration and other similar Taxes,
any conveyance fees or recording charges (collectively, “Transfer Taxes”)
incurred in connection with the Recapitalization Transactions or any
distribution of cash occurring on the IPO Closing.

 

  f. Cooperation. Each Party will cooperate fully, as and to the extent
reasonably requested by the other Parties, in connection with any Tax matters
relating to the matters described herein. The Party requesting such cooperation
will pay the reasonable costs and expenses of the cooperating Party.

 

-9-



--------------------------------------------------------------------------------

  g. Post-Closing Transactions. Habit represents and warrants that it does not
have a binding obligation or current plan or intention to effect a transaction
treated for U.S. federal income tax purposes as a liquidation of any of its
Subsidiaries or a merger of one of its Subsidiaries into another Subsidiary or
into Habit or another entity, or to transfer substantially all of the assets of
any of its Subsidiaries into another entity. Habit will not cause or allow any
such actions to be taken (and will not enter into a binding obligation to do so)
prior to the two-year anniversary of the IPO without the prior written consent
of Karp Reilly, LLC.

9. Indemnification.

 

  a. Habit. From and after the date of this Agreement, Habit shall indemnify and
hold harmless the other Parties hereto and their respective Affiliates
(including in the case of any Party that is classified as a partnership for U.S.
federal income tax purposes, its direct and indirect beneficial owners) and
Representatives other than the Subsidiaries of Habit (collectively, the “Habit
Indemnitees”), from and against and in respect of any and all Losses resulting
from, arising out of, relating to, or imposed upon or incurred by any Habit
Indemnitee by reason of:

 

  i. any inaccuracy in or breach of any representation or warranty of Habit or
its Subsidiaries contained in this Agreement (it being understood that for the
sole purpose of determining Losses (and not for purposes of determining whether
or not there are any inaccuracies in or breaches of any representation or
warranty), the representations and warranties shall not be deemed to be
qualified by any references to materiality or material adverse effect or
subsequent supplements); and

 

  ii. any breach by Habit or its Subsidiaries of any covenant or agreement
contained in this Agreement.

 

  b. Habit LLC. From and after the date of this Agreement, Habit LLC shall
indemnify and hold harmless the other Parties hereto and their respective
Affiliates (including in the case of any Party that is classified as a
partnership for U.S. federal income tax purposes, its direct and indirect
beneficial owners) and Representatives other than the Subsidiaries of Habit LLC
(collectively, the “Habit LLC Indemnitees”), from and against and in respect of
any and all Losses resulting from, arising out of, relating to, or imposed upon
or incurred by any Habit LLC Indemnitee by reason of:

 

  i. any inaccuracy in or breach of any representation or warranty of Habit LLC
contained in this Agreement (it being understood that for the sole purpose of
determining Losses (and not for purposes of determining whether or not there are
any inaccuracies in or breaches of any representation or warranty), the
representations and warranties shall not be deemed to be qualified by any
references to materiality or material adverse effect or subsequent supplements);
and

 

-10-



--------------------------------------------------------------------------------

  ii. any breach by Habit LLC of any covenant or agreement contained in this
Agreement.

 

  c. Unit-holders. From and after the date of this Agreement, each Unit-holder
shall indemnify and hold harmless the other Parties hereto and their respective
Affiliates and Representatives, from and against and in respect of any and all
Losses resulting from, arising out of, relating to, or imposed upon or incurred
by any Unit-holder Indemnitee by reason of:

 

  i. any inaccuracy in or breach of any representation or warranty of such
Unit-holder contained in this Agreement (it being understood that for the sole
purpose of determining Losses (and not for purposes of determining whether or
not there are any inaccuracies in or breaches of any representation or
warranty), the representations and warranties shall not be deemed to be
qualified by any references to materiality or material adverse effect or
subsequent supplements); and

 

  ii. any breach by such Unit-holder of any covenant or agreement contained in
this Agreement.

 

  iii. Habit shall recover any amounts due to it by any such Unit-holder
pursuant to claims made under this Agreement from any amounts that, at the time
of such claim for indemnification is made or thereafter, are owed but not yet
paid by Habit under the applicable Tax Receivable Agreement to such Unit-holder
or any transferee or assignee of such Unit-holder’s rights thereunder (and Habit
may reduce any such amounts due by, and set-off any such amounts due against the
indemnification amounts), regardless of whether any Unit-holder remains a party
to such Tax Receivable Agreement (each such right with respect to a Unit-holder,
a “Unit-holder Set-Off Right”); provided that if the Board determines that the
amount of any indemnification claim owed by any Unit-holder will exceed the
amount reasonably expected to be payable to such Unit-holder (or its assignee or
transferee) under the applicable Tax Receivable Agreement and thus available to
be subject to the Unit-holder Set-Off Right over the 24-month period following
the date on which the claim for indemnification was made, then the Habit
indemnitee may pursue indemnification against the Unit-holder directly.

10. Miscellaneous.

 

  a.

Amendments and Waivers. This Agreement may be modified, amended or waived only
with the written approval of the Board, provided, however that an amendment or
modification that would affect any other Party in a manner materially and
disproportionately adverse to such Party shall be effective against such Party
so materially and adversely affected only with the prior written consent of such
Party, such consent not to be unreasonably withheld or delayed. The failure of
any Party to enforce any of the provisions of this Agreement shall in no

 

-11-



--------------------------------------------------------------------------------

  way be construed as a waiver of such provisions and shall not affect the right
of such Party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

  b. Successors, Assigns and Transferees. This Agreement shall bind and inure to
the benefit of and be enforceable by the Parties hereto and their respective
successors and assigns.

 

  c. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the Party to be notified; (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, provided that a copy of such notice is also sent via
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; (c) three days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(d) one business day after deposit with a nationally recognized overnight
courier, specifying next day delivery with written verification of receipt. All
communications shall be sent to such Party’s address as set forth below or at
such other address as the Party shall have furnished to each other Party in
writing in accordance with this provision:

If to Habit or Habit LLC, to it at:

The Habit Restaurants, LLC

17320 Red Hill Avenue

Suite 140

Irvine, California 92614

Attention: Russell Bendel

Facsimile: (949) 852-4650

E-mail: RBendel@habitburger.com

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Carl Marcellino

Facsimile: 646.728.1523

E-mail: carl.marcellino@ropesgray.com

with a copy (which shall not constitute notice) to:

Karp Reilly, LLC

Attention: Christopher Reilly

Facsimile: (203) 504-9912

E-mail: creilly@karpreilly.com

 

-12-



--------------------------------------------------------------------------------

  d. Further Assurances. At any time or from time to time after the date hereof,
the Parties agree to cooperate with each other, and at the request of any other
Party, to execute and deliver any further instruments or documents and to take
all such further action as another Party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the Parties hereunder.

 

  e. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement, together with the Recapitalization Documents, embodies the complete
agreement and understanding among the Parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the Parties, written or oral, that may have
related to the subject matter hereof in any way.

 

  f. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the state of Delaware. To the fullest extent permitted
by law, no suit, action or proceeding with respect to this Agreement may be
brought in any court or before any similar authority other than in the Delaware
Chancery Court, and the Parties hereto hereby submit to the exclusive
jurisdiction of such courts for the purpose of such suit, proceeding or
judgment. To the fullest extent permitted by law, each Party hereto irrevocably
waives any right it may have had to bring such an action in any other court,
domestic or foreign, or before any similar domestic or foreign authority. Each
of the Parties hereto hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding in relation to this Agreement and for any
counterclaim herein.

 

  g. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

  h. Enforcement. Each Party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching Party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

 

  i. No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the Parties and no other Person or entity shall be a third Party
beneficiary hereof.

 

-13-



--------------------------------------------------------------------------------

  j. Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument. A facsimile signature
page (or signature page in similar electronic form) hereto shall be treated by
the parties for all purposes as equivalent to a manually signed signature page.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

The Habit Restaurants, Inc. By:

/s/ Russell Bendel

Name: Russell Bendel Title: Chief Executive Officer

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

Habit Restaurant Holdings 45, Inc. By:

/s/ Chris Reilly

Name: Chris Reilly Title: President

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

Habit Restaurant Holdings 25, Inc. By:

/s/ Chris Reilly

Name: Chris Reilly Title: President

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

Habit Restaurant Holdings 15, Inc. By:

/s/ Chris Reilly

Name: Chris Reilly Title: President

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

Habit Restaurant Holdings 10, Inc. By:

/s/ Chris Reilly

Name: Chris Reilly Title: President

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

Habit Restaurant Holdings 5, Inc. By:

/s/ Chris Reilly

Name: Chris Reilly Title: President

[Signature Page to Recapitalization Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF HABIT AMENDED AND RESTATED LLC AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TAX RECEIVABLE AGREEMENT